Citation Nr: 1136955	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-19 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer status post prostatectomy, to include as secondary to herbicide exposure during service.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for prostate cancer and a lumbar spine disorder.  The Veteran timely appealed those issues.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2011; a transcript of that hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was diagnosed with prostate cancer in May 2003 and underwent a prostatectomy in October 2003.

2.  Lay evidence from the Veteran demonstrates, and letters from his spouse and parents in 1967 confirm, that he traveled to the Republic of Vietnam in March 1967 in order to hand deliver paychecks.

3.  The Veteran's travel to the Republic of Vietnam to deliver paychecks was consistent with the types, places and circumstances of his service.

4.  The Veteran is found to have service on the landmass of the Republic of Vietnam during his period of service, particularly in March 1967.


CONCLUSION OF LAW

The criteria establishing service connection for prostate cancer status post prostatectomy have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable decision, discussed below, as to the issue of service connection for prostate cancer status post prostatectomy, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal as to that issue.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, service connection may be established on a presumptive basis for prostate cancer if a veteran was exposed to an herbicide agent such as Agent Orange during service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.

The VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the country.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

In short, a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S. Ct. 1002 (2009).

Notwithstanding the presumptive provisions, service connection for claimed residuals of herbicide exposure also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994)(citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303).

On appeal, and particularly in his May 2011 hearing, the Veteran asserts that he was an accounting and disbursement specialist during military service and that he was stationed mainly out of an Air Force Base in Taiwan.  However, he asserts that during his assignment in Taiwan he made trips to the Republic of Vietnam to hand-deliver pay checks to soldiers in several places, including Da Nang, Nha Trang, and Qui Nhon.  He stated that he was placed on temporary duty (TDY) to the Republic of Vietnam in February and March 1967 and in June 1967.  The Veteran stated that every month this occurred, but that such a duty was a rotation duty which was shared by several servicemembers in his department.  The Veteran stated that he was issued TDY orders at the time he was assigned to do these trips to the Republic of Vietnam, but that they are not associated with his service personnel records and does not know why.  He also stated that he got combat pay for the periods of time that he was assigned on TDY to the Republic of Vietnam, but that the Defense Finance and Accounting Service (DFAS) does not have any records regarding any type of pay for him at all from January 1967 through July 1967.

The Board notes that the Veteran's service personnel records demonstrate that the Veteran had service from August 1963 to August 1967 as a disbursement account specialist.  The Veteran is shown to be assigned to an Air Force Base in Taipei, Taiwan from July 1966 through August 1967, at which time the Veteran separated from service.  A performance review done in December 1966 demonstrated that the Veteran's duty assignment in Taiwan included the following responsibilities: "edit temporary and permanent changes, process discharges and retirements, transfers in and out, post payments, temporary and permanent changes, common data changes, reconstructions, master file updating, and trial balances."  The Veteran's service personnel records do not include any TDY forms for temporary assignment in the Republic of Vietnam.

However, the Veteran submitted two personal letters he received from his wife and his parents during his period of military service, including a letter from his wife dated March 1967 and an undated letter from his parents.  Both of those letters, particularly the March 1967 letter from his wife, note that the Veteran had written in previous correspondence that he was going to the Republic of Vietnam on a temporary duty assignment.  Specifically, the March 1967 letter noted that the wife was worried about the Veteran's trip to Da Nang, Vietnam, because the day prior there had been mortar fire reported there.  The other letter from the Veteran's parents, undated but noted as being written around February 22, 1967, noted that they believed that the Veteran was probably in the Republic of Vietnam at the time that they wrote that letter.  The conclusion of that letter hoped that the Veteran would "[w]rite soon and tell [his parents] about [his] trip to Vietnam."

Private treatment records of record demonstrate that the Veteran was diagnosed with prostate cancer in May 2003 and had a prostatectomy in October 2003.  The Veteran has a yearly check-up of his prostatectomy, the last such check-up being in November 2006.

The Board notes that while there is no evidence in the Veteran's military personnel records that he was assigned to TDY in the Republic of Vietnam, the preponderance of the evidence of service warrants a finding that the Veteran had service on the landmass of the Republic of Vietnam during his period of service, particularly in March 1967.  

The Board notes that the Veteran's lay testimony of his duty assignment in Taiwan is consistent with the noted duty assignment in Taiwan noted in his service personnel records, particularly his December 1966 performance review as a disbursement account specialist in Taipei, Taiwan.  The Board notes that the Veteran was assigned to that position until August 1967.  Therefore, the Board finds that the Veteran's lay testimony that he would have temporary duty to the Republic of Vietnam in order to hand-deliver paychecks to be consistent with the types, places and circumstances of his duty assignment during military service.  See 38 U.S.C.A. § 1154(a) (West 2002).

Moreover, the Board finds the Veteran's lay evidence to be particularly credible in light of the two personal letters he received during military service from his wife and parents in or around March 1967.  Those records note that the Veteran's previous correspondences had referenced an upcoming trip to the Republic of Vietnam, and particular Da Nang, Vietnam in March 1967.  The Veteran's wife's letter specifically references that the Veteran was going to Da Nang, Vietnam and that she was worried about his safety on the trip.  The parents' letter also wished to hear about the Veteran's trip to Vietnam.  

Such contemporaneous evidence from March 1967 bolsters the Veteran's lay testimony of his TDY assignment to the Republic of Vietnam, particularly in March 1967.  Given this evidence, the Board finds that the preponderance of the evidence weighs in favor of a finding that the Veteran had temporary duty to the Republic of Vietnam during his assignment in Taiwan as a disbursement account specialist.  Accordingly, the Board finds that the Veteran had service on the landmass of Vietnam during his period of military service.  See 38 U.S.C.A. § 1154(a); see also Haas, supra.

Accordingly, in light of the above, the Veteran is presumed to be exposed to herbicides during that period of time.  See 38 C.F.R. § 3.307(a)(6)(iii).  Such exposure to herbicides during service allows for an award of service connection for prostate cancer status post prostatectomy on a presumptive basis in this case.  See 38 C.F.R. §§ 3.102, 3.307, 3.309.  In reaching this conclusion, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for prostate cancer status post prostatectomy is granted.


REMAND

As to the Veteran's claimed lumbar spine disorder, the Board notes that the Veteran's service treatment records demonstrate that in January 1966 the Veteran began complaining of backache at that time.  The Veteran had an x-ray of his lumbar spine in April 1966 after several instances of complaint for backache, which was shown to have no significant abnormalities.  The Veteran was not seen after April 1966 for any back pain.  The Veteran's May 1967 separation examination noted that the Veteran's lumbar spine was normal, though it also noted that he had low back pain in 1966 for a four month duration; such back pain was shown at that time to have no recurrence, the Veteran did not have any current complaints and no current squaelae was shown.

The Veteran stated in his May 2011 hearing that he injured his back in 1966 when he was helping to load a jet engine into a cargo plane bound for the Republic of Vietnam.  He indicated that when he was helping to push the jet engine off the forklift through the cargo plane door he felt his back snap.  He stated that he received medical treatment for approximately four months in service, at which time it felt like he had a knife in the middle of his back.  He stated that eventually the pain went away, but that over time, and particularly as he has aged, the pain in his back has returned.  

The Board finds that a reasonable possibility of a relation to service has been raised by the evidence of record.  Therefore, on remand, the Veteran should be afforded a VA examination to determine the current nature and etiology of his lumbar spine disorder.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to identify any private or VA treatment that he may have had for his lumbar spine disorder since discharge from service.  After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

2.  Following the completion of the above to the extent possible, schedule the Veteran for VA orthopedic examination to determine whether his claimed lumbar spine disorder is related to military service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any lumbar spine disorder found, including any arthritic condition thereof.  The examiner is then asked to opine if any diagnosed lumbar spine disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) is due to or caused by military service, to include injuring his back in 1966 due to loading a jet engine into a cargo plane.  The examiner should also specifically address the January through April 1966 complaints of back pain in the service treatment records, as well as the normal examination of his lumbar spine at separation in May 1967.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a lumbar spine disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


